NUMBER 13-10-00325-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


UNION CARBIDE CORPORATION AND
GST SETTLEMENT FACILITY,                                                    Appellants,

                                            v.

OSCAR TORRES AND DORA TORRES,                                                Appellees.


                    On appeal from the 107th District Court
                         of Cameron County, Texas.


                         ORDER ABATING APPEAL
Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

      The parties have filed correspondence notifying the Court that they do not oppose

mediation and “are actively working to agree on a mediator, an acceptable fee, and

potential mediation dates.” Appellant Union Carbide has further notified the Court that

“its lack of objection to mediation is subject to the parties agreeing on the above matters
and proceeding to mediation in an expeditious manner, preferably within 45 days.”

       The Court, having examined and fully considered the documents on file is of the

opinion that the appeal should be abated to afford the parties the opportunity to participate

in mediation. This appeal is ordered ABATED until July 15, 2019.

       The Court directs appellants to file, on or before July 15, 2019 (1) a motion to

reinstate the appeal, (2) a motion to dismiss the appeal pursuant to settlement, or (3) a

motion for extension of time to file either of the aforementioned pleadings.

                                                         PER CURIAM


Delivered and filed the
17th day of May, 2019.




                                             2